Case: 19-20873     Document: 00516341400          Page: 1    Date Filed: 06/02/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            June 2, 2022
                                   No. 19-20873                           Lyle W. Cayce
                                                                               Clerk

   Donald Lloyd Davis, Jr.,

                                                            Plaintiff—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-1729


   Before Smith, Wiener, and Southwick, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
          Donald Lloyd Davis, Jr., an inmate in Texas state prison, brings a
   Section 1983 suit alleging the Director of Texas Department of Criminal
   Justice — Correctional Institutions Division and unidentified prison officials
   were deliberately indifferent to his medical needs in violation of the Eighth
   Amendment.      The district court requested the Texas State Attorney
   General’s Office provide a supplemental administrative report, known as a
Case: 19-20873      Document: 00516341400          Page: 2   Date Filed: 06/02/2022




                                    No. 19-20873


   Martinez report, to develop the record. Upon reviewing the report, the
   district court dismissed Davis’s claims as frivolous and for failure to state a
   claim. We AFFIRM in part, VACATE in part, and REMAND.
           FACTUAL AND PROCEDURAL BACKGROUND
          Donald Lloyd Davis, Jr., an inmate presently in Texas state prison,
   filed a pro se complaint under 42 U.S.C. § 1983 against the Director of the
   Texas Department of Criminal Justice — Correctional Institutions Division
   (“TDCJ”), now Bobby Lumpkin, and multiple unidentified medical
   providers within the prison system for violating his Eighth Amendment right
   to adequate medical care.
          He alleges around September 4, 2017, in the Polansky Unit in
   Livingston, Texas, an officer applied “an unwarranted use of force” against
   him and intentionally fractured his foot and ankle.           As a result, he
   experienced constant pain and was unable to walk or put pressure on his foot.
   On September 6, officers sent Davis to the medical unit because his foot was
   discolored and swollen. A provider in the medical unit took x-rays of his foot
   and concluded there was no fracture. The provider gave him crutches and
   instructed him to take ibuprofen for ten days for the pain.
          He did not receive the ibuprofen as prescribed for the next two days.
   He experienced so much pain that he claims that he “lost his will to live” and
   attempted suicide. To provide mental health treatment after this incident,
   the prison transferred Davis to the Jester IV Unit. He alleges before leaving
   the Polansky Unit for the Jester Unit, the staff took his crutches even though
   his foot was clearly swollen and discolored.
          On September 12, 2017, while in the Jester Unit, he complained he
   was in pain, so the medical unit ordered another set of x-rays. Before prison
   providers could perform the x-rays, he was transferred to another unit, the
   Huntsville Unit, so the x-rays were administered the next day, on September




                                         2
Case: 19-20873      Document: 00516341400           Page: 3      Date Filed: 06/02/2022




                                     No. 19-20873


   13, 2017. He says a provider at the Huntsville Unit erroneously relied on his
   initial medical evaluation from the Polansky Unit to conclude that he was not
   suffering any injuries or other medical issues in his foot.
          Davis states that he continued to file grievances because he was
   experiencing foot pain. Eventually, he returned to the Jester Unit. On
   September 24, 2017, 20 days after his injury, the Jester Unit sent him to the
   hospital to receive a CAT scan. He was in the hospital briefly on September
   24 but was sent back 29 days later on October 23. At this visit, medical
   personnel told him he had a broken toe and sprained ankle. The hospital
   provided Plaintiff with a medical boot to treat these injuries. After his
   hospital visit, he was sent to the Ramsey Unit where he continued to
   complain of pain.
          Davis alleges Lumpkin and the various prison medical providers
   involved in treating his foot violated his Eighth Amendment rights because
   they were deliberately indifferent to his medical needs. He argues they failed
   to provide him sufficient medical care because despite the obvious injury to
   his foot, his requests to receive medical treatment across five different prison
   units, and his numerous filed grievances, he was not properly treated until 49
   days after his injury. He alleges the failure to treat him and delay in treatment
   occurred because the prison providers intentionally misdiagnosed him as a
   cover-up scheme to protect the officers who caused the injury to his foot.
          Davis pursued his pro se complaint before the district court in forma
   pauperis. To help develop the factual record, the district court requested that
   the Texas Attorney General look into Davis’s claims and submit a
   supplemental report to the district court. After reviewing that report, the
   district court dismissed Davis’s complaint as legally frivolous and for failure
   to state a claim upon which relief can be granted. Davis timely appealed this
   dismissal and proceeds in forma pauperis on appeal.




                                           3
Case: 19-20873          Document: 00516341400                 Page: 4        Date Filed: 06/02/2022




                                             No. 19-20873


                                         DISCUSSION
            Under the Prison Litigation Reform Act (“PLRA”), district courts
   must dismiss prisoners’ in forma pauperis claims if they allege frivolous
   actions or fail to state a claim upon which relief may be granted. 28 U.S.C.
   §§ 1915(e)(2)(B)(i), (ii). We review a district court’s dismissal of an in forma
   pauperis prisoner’s complaint as frivolous for abuse of discretion and
   dismissal for failure to state a claim de novo. Geiger v. Jowers, 404 F.3d 371,
   373 (5th Cir. 2005). Here, the district court cited 28 U.S.C. § 1915(e)(2)(B)
   generally, noting Davis’s claims were dismissed both as frivolous and for
   failure to state a claim, so we will review the issues de novo. Id.
            In reviewing whether a district court properly dismissed a prisoner’s
   complaint for failure to state a claim, we apply the same standard as
   dismissals under Federal Rule of Civil Procedure 12(b)(6). Ruiz v. United
   States, 160 F.3d 273, 275 (5th Cir. 1998). Thus, a prisoner’s complaint “will
   survive dismissal . . . if it contains sufficient factual matter, accepted as true,
   to state a claim to relief that is plausible on its face.” Legate v. Livingston, 822
   F.3d 207, 210 (5th Cir. 2016) (quotation marks and citation omitted). A
   prisoner’s claim will be dismissed as frivolous under the PLRA “if it has no
   arguable basis in law or in fact.” Ruiz, 160 F.3d at 274–75.
            Davis argues the district court erred in dismissing his deliberate
   indifference claims. 1 As a pro se plaintiff, Davis’s pleadings and arguments




            1
              Davis may have raised a claim of excessive force in his complaint, as he stated an
   officer’s “use of force” caused his foot injury. He did not pursue this claim at any point in
   the district court proceedings but stated again on appeal that an “officer used excessive
   force against him and he sustained a broken ankle.” Beyond this statement, he did not
   make any argument regarding an excessive force clam in his brief. Although pro se
   plaintiffs’ briefing is construed liberally, if a pro se plaintiff fails to argue claims in the body
   of his brief, those claims are considered abandoned. Yohey v. Collins, 985 F.2d 222, 224–




                                                    4
Case: 19-20873        Document: 00516341400              Page: 5       Date Filed: 06/02/2022




                                          No. 19-20873


   are construed liberally. Alderson v. Concordia Par. Corr. Facility, 848 F.3d
   415, 419 (5th Cir. 2017). The Supreme Court has interpreted the Eighth
   Amendment’s prohibition against cruel and unusual punishment to
   “impose[] a duty on prison officials to ‘ensure that inmates receive
   adequate . . . medical care.’” Easter v. Powell, 467 F.3d 459, 463 (5th Cir.
   2006) (quoting Farmer v. Brennan, 511 U.S. 825, 832 (1994)). A prison
   official violates these rights when “his conduct demonstrates deliberate
   indifference to a prisoner’s serious medical needs, constituting an
   ‘unnecessary and wanton infliction of pain.’” Id. (quoting Wilson v. Seiter,
   501 U.S. 294, 297 (1991)).
           To show an official was deliberately indifferent, a plaintiff must
   demonstrate that the official is aware that an “inmate[] face[s] a substantial
   risk of serious harm and disregards that risk by failing to take reasonable
   measures to abate it.” Farmer, 511 U.S. at 847. Deliberate indifference poses
   an “extremely high standard to meet.” Domino v. Tex. Dep’t of Crim. Just.,
   239 F.3d 752, 756 (5th Cir. 2001). “Unsuccessful medical treatment, acts of
   negligence, or medical malpractice” is not enough to meet this standard.
   Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006). Mere disagreement
   with medical judgments or treatment is also insufficient. Id. Instead, a
   plaintiff must show prison officials “refused to treat him, ignored his
   complaints, intentionally treated him incorrectly, or engaged in any similar
   conduct that would clearly evince a wanton disregard for any serious medical
   needs.” Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985). Where the
   plaintiff alleges a delay in medical treatment, that delay must have resulted in




   25 (5th Cir. 1993). Davis provided no argument that could be construed to challenge
   dismissal of an excessive force claim; any excessive-force claim is therefore abandoned. Id.




                                                5
Case: 19-20873      Document: 00516341400            Page: 6   Date Filed: 06/02/2022




                                     No. 19-20873


   substantial harm for the prisoner to recover. Mendoza v. Lynaugh, 989 F.2d
   191, 193 (5th Cir. 1993).
          Davis claims both the Director of the TDCJ and the prison officials
   directly involved were deliberately indifferent to his medical needs. The
   district court dismissed his claims against all defendants. As to the claim
   against the Director, the district court reasoned that Davis failed to state a
   claim because Davis did not allege that the Director was involved in any of
   his treatment or the failure to treat him. The district court also stated that
   Davis did not allege the deliberate indifference was the result of a prison
   policy that then could be tied to the Director.
          We agree. Davis did not mention any relationship between the
   allegedly unconstitutional acts and the Director or any prison policy.
   Without such an allegation, Davis cannot state a claim against him. Thompson
   v. Steele, 709 F.2d 381, 382 (5th Cir. 1983) (explaining that personal
   involvement, not mere supervisory liability, is required to state a section 1983
   claim).
          Next, we turn to Davis’s claims against the several unidentified prison
   medical providers. The district court dismissed these claims after reviewing
   the supplemental report it requested from the Texas Attorney General. To
   assist district courts in discerning whether in forma pauperis prisoner
   complaints may proceed, the Fifth Circuit has adopted a procedure from the
   Tenth Circuit that allows the district court to obtain a supplemental record
   to further flesh out the facts behind a prisoner’s complaint. Norton v.
   Dimazana, 122 F.3d 286, 292 (5th Cir. 1997) (citing Cay v. Estelle, 789 F.2d
   318, 323 n.4 (5th Cir. 1986), overruled on other grounds, Denton v. Hernandez,
   504 U.S. 25 (1992)); see also Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978).
   That record is known as a Martinez report, or as a Martinez hearing if the
   information is obtained through a hearing. See Cardona v. Taylor, 828 F.




                                          6
Case: 19-20873      Document: 00516341400            Page: 7    Date Filed: 06/02/2022




                                      No. 19-20873


   App’x 198, 201 (5th Cir. 2020); Janke v. Price, 43 F.3d 1390, 1392 (10th Cir.
   1994) (using Martinez hearing). A Martinez report is produced as a result of
   prison officials’ investigating the prisoner’s complaints and compiling an
   administrative record that acts like an affidavit to aid the district court in
   screening the complaint. Hall v. Bellmon, 935 F.2d 1106, 1111 (10th Cir.
   1991); Simkins v. Bruce, 406 F.3d 1239, 1240 n.2 (10th Cir. 2005).
          We have not published much caselaw on the proper use of a Martinez
   report. Multiple panels of this court have held that a district court may not
   rely on information in a Martinez report if it conflicts with the prisoner’s
   pleadings. Cardona, 828 F. App’x at 201 (collecting cases). The Tenth
   Circuit, where the Martinez report originated, follows the same approach.
   Hall, 935 F.2d at 1109; see also Parker v. Carpenter, 978 F.2d 190, 191 n.2 (5th
   Cir. 1992) (explaining we adopted the Martinez report from the Tenth
   Circuit). In doing so, the Tenth Circuit has explained that the function of
   Martinez reports is to “sort and clarify issues raised in a pro se complaint,”
   so it would be improper for the district court to use the report’s information
   to resolve disputed factual issues. Janke, 43 F.3d at 1392.
          We conclude that if the Martinez report conflicts with the pro se
   plaintiff’s allegations, the district court must accept the plaintiff’s allegations
   as true, not the records in the report. See Williams v. Mason, 210 F. App’x
   389, 390 (5th Cir. 2006). In Williams, a panel of this court vacated the district
   court’s dismissal of a prisoner’s deliberate indifference claim when the
   district court improperly relied on a Martinez report. Id. The prisoner
   alleged he suffered continuing injuries because the defendants failed to
   provide him with dentures or adapt his food diet and permissions. Id. The
   district court relied on a Martinez report to refute the plaintiff’s claims that
   he had a serious medical need for dentures and dismissed his claims as both
   frivolous and for failure to state a claim. Id. The panel vacated this decision
   because, as alleged, it was possible the prisoner could be granted relief. Id.



                                           7
Case: 19-20873      Document: 00516341400           Page: 8   Date Filed: 06/02/2022




                                     No. 19-20873


   Similarly, another panel discussed the inappropriateness of a district court
   relying even on video evidence submitted with a Martinez report to
   characterize a prisoner’s injuries differently from those the plaintiff alleged.
   Hamer v. Jones, 364 F. App’x 119, 123 (5th Cir. 2010). The panel ultimately
   resolved the case on other grounds but explained it was improper to adopt
   information in a Martinez report in the face of a plaintiff’s conflicting
   allegations no matter how compelling. Id.
          Here, the district court relied on the Martinez report’s medical
   records in the face of Davis’s conflicting allegations to conclude Davis’s
   treatment was sufficient and any delay in treatment was not due to deliberate
   indifference. Specifically, Davis alleges the treatment he received leading up
   to his final hospital visit where he received his fracture diagnosis and his
   medical boot was intentionally inadequate because it was part of a cover-up
   scheme. In dismissing this claim, the district court relied on three parts of
   the Martinez report: (1) the amount of medical records in the Martinez report
   to show Davis received adequate care; (2) conclusions in records for two of
   Davis’s visits that stated there was no evidence of fracture to show he
   received appropriate medical care; and (3) the records showing his mental
   health treatment to show the delay in treatment was caused by his mental
   health conditions.
          All these conclusions conflict with Davis’s allegations. On the first
   and second, Davis alleges that even if he received multiple visits, the medical
   staff deliberately ignored his injury to pursue their cover-up scheme and that
   they treated him incorrectly by purposefully misreading his charts in this
   same pursuit. On the third conclusion, he alleges the delay was also in an
   effort to pursue this coverup scheme. Taking Davis’s allegations as true, it
   is possible relief could be granted in his favor. See, e.g., Domino, 239 F.3d at
   756 (showing claim that a prisoner was intentionally treated incorrectly
   constitutes deliberate indifference). The district court therefore should not



                                          8
Case: 19-20873     Document: 00516341400          Page: 9   Date Filed: 06/02/2022




                                   No. 19-20873


   have relied on the Martinez report to resolve these contentions. Accordingly,
   we vacate the judgment of the district court on Davis’s claims against the
   unidentified prison officials and remand the case for further proceedings. In
   doing so, we express no opinion on the ultimate merits of Davis’s case.
         AFFIRMED in part, VACATED in part, and REMANDED for
   further proceedings.




                                        9